Opinion by
Cline,- J.
It was stipulated as follows: (-1) That certain of the merchandise consists of cheese similar in all material respects to that the subject of Gruyere Cheese Corp. v. United States (7 Cust. Ct. 171, C. D. 562) and Kraft Phenix Cheese Corp. v. United States (10 Cust. Ct. 271, C. D. 767); and (2) that certain other merchandise consists of portions of cheese packed in boxes and that all such portions, except one portion which is Tilsit, are similar to that the subject of the above-cited case. In accordance therewith it was held that the merchandise in question is properly dutiable at 5 cents per pound, but not less than 20 percent ad valorem, under paragraph 710, as modified by T. D. 48554.